DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 6 - 9, filed 07/12/2021, with respect to the pending claims 1, 4, 7, 12 ,15 and 18 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 was filed after the mailing date of the “Notice of Allowance” on 12/16/2021 is acknowledged.  All cited references have been considered. 

Allowable Subject Matter
1.	Claims 1, 4, 7, 12, 15 and 18 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art of record doesn’t teach alone or in combination:
A terminal device, comprising a processor capable of executing instructions to: 
compare the output voltage received via the D+ wire and the D- wire in the USB interface with a voltage threshold; 

control the charging loop to enter into a protection state in response that the anomaly occurs on the charging loop, in combination with the remaining claim elements of claim 1.
As to claims 4 and 7, the claims are allowed as being dependent over on allowed claim (claim 1).

In terms of Claim 12, no prior art of record doesn’t teach alone or in combination:
controlling configured to: 
comparing, by the terminal device, the output voltage received via the D+ wire and the D- wire in the USB interface with a voltage threshold; 
determining, by the terminal device, overvoltage output and an anomaly occurring on the charging loop when the output voltage received via the D+ wire and the D- wire in the USB interface is higher than the voltage threshold; 
controlling, by the terminal device, the charging loop to enter into a protection state in response that the anomaly occurs on the charging loop, in combination with the remaining claim elements of claim 12. 
As to claims 15 and 18, the claims are allowed as being dependent over on allowed claim (claim 12).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
- The US Patent Application Publication to Kim et al. (US # 20090184688).
- The US Patent Application Publication by Terlizzi et al. (US # 20140013012).
- The European Patent Application Publication to Embrey et al. (EP # 1796243A2).
Neither Kim nor Terlizzi nor Embrey teaches alone or in combination a terminal device capable of determining an anomaly occurring in the charging loop and protecting the charging loop based on output voltage comparison on the data pins, as explained in paragraph 2 above.                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 22, 2022